 1   ROB BONTA
     ATTORNEY GENERAL OF CALIFORNIA
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   WILLIAM P. TORNGREN
     Supervising Deputy Attorney General
 4   COLIN WOOD, State Bar No. 267539
     TIMOTHY M. MUSCAT, State Bar No. 148944
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 8    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
 9

10                           IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   CACHIL DEHE BAND OF WINTUN                            Case No. 2:20-cv-01585-AWI-SKO
     INDIANS OF THE COLUSA INDIAN
14   COMMUNITY, a federally recognized                   STIPULATION AND ORDER TO
     Indian Tribe,                                       EXTEND TIME FOR FILING
15                                                       RENEWED MOTION TO SEAL AND
                                              Plaintiff, OPPOSITIONS TO CROSS-MOTIONS
16                                                       FOR SUMMARY JUDGMENT
                    v.
17

18   STATE OF CALIFORNIA, and GAVIN                        Action Filed: August 15, 2020
     NEWSOM IN HIS OFFICIAL CAPACITY
19   AS GOVERNOR OF CALIFORNIA,
20                                        Defendants.
21

22          Pursuant to the United States District Court, Eastern District of California Local Rules,

23   Rule 143, George Forman, attorney for plaintiff Cachil Dehe Band of Wintun Indians of the

24   Colusa Indian Community, a federally recognized Indian Tribe (Cachil Dehe or Tribe), on the one

25   hand, and Timothy M. Muscat, Deputy Attorney General, attorney for defendant Gavin Newsom,

26   in his official capacity as Governor of the State of California, and defendant State of California

27   (collectively, State Defendants), on the other hand, stipulate as follows:

28          Whereas, on May 26, 2021, State Defendants filed an Ex Parte Motion to File Portions of
                                                  1
                           Stip. and Proposed Order to Extend Deadline To File Renewed Mot. to File Under Seal and
                                          Oppositions to Cross- Mots. for Summary Jdgt. (2:20-cv-01585-AWI-SKO)
 1   Documents Under Seal Pursuant to Local Rule 141 and for Leave to File Redacted Documents

 2   Pursuant to Local Rule 140 (Motion);

 3            Whereas, the Tribe supported sealing the information to protect the information’s

 4   confidentiality;

 5            Whereas, on June 16, 2021, the Court issued an order denying State Defendant’s Motion

 6   without prejudice, with a deadline to file any renewed motion of no later than June 25, 2021;

 7            Whereas, the counsel for the Tribe and State Defendants (collectively, the Parties) have

 8   discussed this matter and State Defendants plan to file a renewed Motion and a joinder by the

 9   Tribe;

10            Whereas, the Parties filed cross-motions for summary judgment (Cross-Motions); and

11            Whereas, counsel for the Parties have worked diligently both on a renewed Motion and

12   joinder and their respective briefs in opposition to the Cross-Motions that currently are due on

13   June 23, 2021, but with the general press of business and counsel for the Tribe having

14   encountered unanticipated delays in obtaining executed declarations to be lodged in connection

15   with the Tribe’s opposition brief, the parties do not anticipate being able to meet the Court’s

16   deadline to file opposition briefs by June 23, 2021, or a renewed Motion and joinder by June 25,

17   2021,

18            IT IS HEREBY STIPULATED and respectfully requested by the Parties that (1) the Court

19   grant leave for State Defendants’ renewed Motion and any joinder by the Tribe to be filed on July

20   7, 2021, and (2) the Court amend the current Scheduling Order so as to provide that the Parties’
21   briefs in opposition to the respective Cross-motions be filed by July 2, 2021, any reply briefs be

22   filed by July 22, 2021, and the hearing on the motions be continued until August 9, 2021.

23

24   Dated: June 22, 2021                             Respectfully submitted,

25
                                                      By: /s/ George Forman
26                                                           GEORGE FORMAN
                                                             FORMAN & ASSOCIATES
27                                                           Attorneys for Plaintiff
28
                                                          2
                            Stip. and Proposed Order to Extend Deadline To File Renewed Mot. to File Under Seal and
                                           Oppositions to Cross- Mots. for Summary Jdgt. (2:20-cv-01585-AWI-SKO)
 1   Dated: June 22, 2021                             ROB BONTA
                                                      Attorney General of California
 2                                                    SARA J. DRAKE
 3                                                    Senior Assistant Attorney General
                                                      WILLIAM P. TORNGREN
 4                                                    Supervising Deputy Attorney General
                                                      COLIN WOOD
 5                                                    Deputy Attorney General
 6

 7                                                    By:      /s/ Timothy Muscat ____           __
                                                               TIMOTHY M. MUSCAT
 8                                                             Attorneys for Defendants
 9

10        PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.

11
     IT IS SO ORDERED.
12

13   Dated: June 23, 2021
                                                     SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
                            Stip. and Proposed Order to Extend Deadline To File Renewed Mot. to File Under Seal and
                                           Oppositions to Cross- Mots. for Summary Jdgt. (2:20-cv-01585-AWI-SKO)
